 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Abraham Farr,                              No. CV-19-08127-PCT-DWL
10                  Petitioner,                         ORDER
11   v.
12   Bonnie Jeanene Kendrick,
13                  Respondent.
14
15                                       INTRODUCTION
16          Michael Abraham Farr (“Father”) and Bonnie Jeanene Kendrick (“Mother”) are the
17   parents of minor children E.G.F. and E.C.F., who are twins (collectively, “the Children”).
18   On April 29, 2019, Father filed a petition under the International Child Abduction
19   Remedies Act (“ICARA”), 22 U.S.C. § 9001 et seq., which implements the provisions of
20   the Hague Convention on the Civil Aspects of International Child Abduction (“the
21   Convention”). (Doc. 1.) The petition alleges that, in August 2018, Mother improperly
22   removed the Children from Mexico and took them to live with her in Arizona. The petition
23   seeks, among other things, “[a] final judgment and order in [Father’s] favor directing a
24   prompt return of the minor children . . . to their habitual residence of Mexico.” (Id. at 14.)
25          Between June 12-14, 2019, the Court held an evidentiary hearing in this matter.
26   These findings of fact and conclusions of law follow.
27          As the Ninth Circuit has observed, “[t]hese cases are always heart-wrenching, and
28   there is inevitably one party who is crushed by the outcome.” Holder v. Holder, 392 F.3d
 1   1009, 1023 (9th Cir. 2004). That observation certainly holds true here. As explained
 2   below, the Court concludes Father is not entitled to relief for two independent reasons: (1)
 3   the Children’s country of “habitual residence” was and is the United States, not Mexico;
 4   and (2) returning the Children would create a “grave risk” of physical or psychological
 5   harm.
 6                               PROCEDURAL BACKGROUND
 7           District courts have jurisdiction under 22 U.S.C. § 9003(a) over ICARA
 8   proceedings. Such proceedings must be conducted on an expedited basis and should, at
 9   least as an aspirational matter, be completed within six weeks of when the petition was
10   filed.1 This compressed timeline creates an array of case-management challenges that
11   aren’t present in a typical civil case.
12           In recognition of these challenges, the Ninth Circuit has stated that district courts
13   should “‘use the most speedy procedures’” available when adjudicating ICARA claims.
14   Holder, 392 F.3d at 1023 (citation omitted). Similarly, 22 U.S.C. § 9003(d) provides that
15   a court presiding over an ICARA action “shall decide the case in accordance with the
16   Convention” and Article 2 of the Convention instructs courts to “use the most expeditious
17   procedures available” to implement the objects of the Convention.2 Given this backdrop,
18   the Court concluded it was not required to strictly comply with the Federal Rules of Civil
19   Procedure or the Federal Rules of Evidence when conducting the proceedings in this case.
20   Instead, the Court utilized procedures that were, in its view, best suited to achieve a fair,
21   expeditious, and just outcome.
22           For example, both Father and Mother wished to—and were ultimately allowed to—
23   present expert testimony. The default rule under Rule 26(a)(2)(D) of the Federal Rules of
24   1
             See, e.g., Lops v. Lops, 140 F.3d 927, 944 (11th Cir. 1998) (“Article 11 of the Hague
     Convention contemplates an immediate emergency hearing in international child abduction
25   cases and a judicial decision within six weeks.”); Martinez-Castaneda v. Haley, 2013 WL
     12106712, *4 (W.D. Tex. 2013) (“The treaty contemplates that a case for the return of a
26   child will be decided expeditiously. After a period of six weeks has passed from the time
     of filing of the case, the State Department may inquire of the court handling the case to
27   provide reasons for the delay in disposing of the case.”).
     2
28           The Convention is available at https://assets.hcch.net/docs/e86d9f72-dc8d-46f3-
     b3bf-e102911c8532.pdf.


                                                 -2-
 1   Civil Procedure is that all expert disclosures must be made “at least 90 days before the date
 2   set for trial.” Additionally, Rule 26(b)(4)(A) provides that, in general, the opposing party
 3   has the right to conduct a pre-trial deposition of “any person who has been identified as an
 4   expert whose opinions may be presented at trial.” It would be extremely difficult, if not
 5   impossible, to comply with these requirements in an ICARA case. Accordingly, the Court
 6   did not require Mother and Father to strictly comply with these rules.
 7          The Court also allowed both sides to introduce expert testimony without making a
 8   threshold determination as to whether each expert’s opinions met the standards for
 9   admissibility under Rules 702-704 of the Rules of Evidence. In the Court’s view, this was
10   the “most speedy” and “most expeditious” procedure in light of the Court’s role as the
11   ultimate fact-finder—dubious expert opinions could simply be disregarded or discounted.
12   (Indeed, as discussed infra, the Court assigned little weight to the experts’ opinions.)
13          The Court also acted with an eye toward expeditious resolution when applying Rule
14   43(a) of the Federal Rules of Civil Procedure, which provides that witness testimony
15   ordinarily “must be taken in open court” but also provides that “[f]or good cause in
16   compelling circumstances and with appropriate safeguards, the court may permit testimony
17   in open court by contemporaneous transmission from a different location.” Here, the Court
18   determined that good cause and compelling circumstances were present, so it allowed both
19   parties to present telephonic testimony from certain witnesses located outside the United
20   States and/or outside the Court’s subpoena power. The Court also arranged for a Spanish-
21   speaking interpreter to be present, at no expense to Father (who is proceeding pro se), to
22   translate the telephonic testimony of some of Father’s witnesses.
23          Finally, during the hearing itself, the Court did not strictly apply the Federal Rules
24   of Evidence when deciding what evidence to admit. The law requires courts in ICARA
25   cases to apply a relaxed standard when it comes to questions of authenticity and taking
26   judicial notice of foreign law.3 Moreover, Rule 1101(d)(3) of the Federal Rules of
27   3
            The Convention requires courts to take notice of the laws of foreign states “without
     recourse to the specific procedures for the proof of that law or for the recognition of foreign
28   decisions which would otherwise be applicable” (Article 14) and to automatically deem
     admissible any documents that were attached to the petition (Article 30). Congress

                                                  -3-
 1   Evidence provides that the Rules of Evidence “do not apply” to “miscellaneous
 2   proceedings such as . . . extradition and rendition,” and an ICARA proceeding is—in the
 3   Court’s view—similar to an extradition proceeding. For these reasons, coupled with
 4   Father’s status as a pro se litigant, the Court concluded the “most speedy” and “most
 5   expeditious” procedure would be to apply a relaxed admissibility standard during the
 6   hearing and then discount the evidentiary value of any dubious evidence during the fact-
 7   finding process. If anything, this approach benefited Father, who was allowed to introduce
 8   an array of documentary evidence and testimony whose admissibility might have been
 9   questionable under a strict application of the Rules of Evidence.
10                                     FINDINGS OF FACT
11          The Court’s findings of fact are set forth below. The findings are divided into four
12   sections. First, the Court has set forth the background facts and chronology concerning
13   Mother and Father’s relationship, their move to Mexico with the Children in August 2015,
14   and Mother’s removal of the Children to the United States in August 2018. Second, the
15   Court has made findings concerning facts that bear upon whether the Children’s “habitual
16   residence” should be considered Mexico or the United States. Third, the Court has made
17   findings concerning facts that bear upon whether the Children would be exposed to a
18   “grave risk” of harm if returned to Father’s custody in Mexico. Fourth, in an abundance
19   of caution, the Court has identified some of the incidents that were the subject of significant
20   discussion during the evidentiary hearing but which the Court views as immaterial to the
21   legal issues before it. The Court has also identified some of the witness testimony that it
22   deemed not credible or otherwise entitled to little evidentiary weight.
23          …
24          …
25
26   seemingly implemented Article 30 through its enactment of 22 U.S.C. § 9005, which
     provides that “[w]ith respect to . . . any other documents or information included with [an
27   ICARA] application or petition or provided after such submission which relates to the
     application or petition, as the case may be, no authentication of such application, petition,
28   document, or information shall be required in order for the application, petition, document,
     or information to be admissible in court.”


                                                  -4-
 1   I.     Background Facts And Chronology
 2          1.     In 2007, Father and Mother met in Texas. At the time, Mother had a five-
 3   year-old child (Z.A.K.) from a previous relationship.
 4          2.     In 2009, Mother became pregnant with Father’s child. However, by the time
 5   the child (a boy named K.M.K.F.) was born in December 2009, the couple had separated,
 6   with Father living in Mexico and Mother living in the United States.4
 7          3.     In 2011, Father was hospitalized in Texas due to drug-induced “psychosis,”
 8   which was caused, at least in part, by Father’s recurrent use of illegal hallucinogenic drugs.
 9          4.     Following this incident, Father received assistance from his cousin, Jon Farr,
10   who encouraged Father to stop using drugs and also encouraged Father to become more
11   religious. Father’s increasing religious devotion resulted in tension between Father and
12   certain members of his family—in particular, his father Lynnwood Farr, his brother Paul
13   Farr, and his sister Stephanie Farr, all of whom came to view Father’s methods for
14   disciplining the Children (which are rooted, in part, in Father’s religious beliefs) as abusive
15   and inappropriate.
16          5.     At some point in 2012, Mother and Father began living together in Texas
17   with K.M.K.F.
18          6.     In May 2014, Father and Mother got married in Texas. Soon afterward,
19   Mother learned she was pregnant with the Children.
20          7.     In February 2015, the Children were born in Texas.
21          8.     In August 2015, Mother, Father, Z.A.K., K.M.K.F, and the Children moved
22   to Mexico so Father could pursue a job opportunity with a company owned by his sister,
23   Stephanie Farr.
24          9.     In October 2016, Mother took a trip to Texas to visit family members.
25   During this trip, Father had a second “psychosis” episode that required medical care. This
26   episode, like the one before it, was caused by Father’s use of illicit drugs.5
27   4
            From 2007 through 2015, Mother lived continuously in the United States, while
28   Father moved several times between the United States, Canada, and Mexico.
     5
            Father presented testimony during the hearing that the second episode was caused

                                                  -5-
 1          10.    In late November or early December 2016, Mother contacted a representative
 2   from the United States Consulate to seek assistance in returning to the United States with
 3   the Children. (Exhibit 135.)
 4          11.    In January 2017, Mother and Father separated and began living in different
 5   residences in Mexico. Following the separation, Mother and Father shared joint custody
 6   of the Children.
 7          12.    In February 2017, Father filed a criminal complaint (Exhibit 35) against
 8   Mother with Mexican law enforcement authorities.
 9          13.    In April 2017, Mother was involved in an automobile accident. While she
10   recovered, Father took care of the Children with the assistance of a nanny. After Mother
11   recovered, she and Father resumed their shared custody schedule.
12          14.    In July 2017, Father filed for divorce from Mother in Mexico.
13          15.    In April 2018, Mother filed a criminal complaint (Exhibit 94) against Father
14   with Mexican law enforcement authorities, which resulted in the entry of a protective order
15   against Father. Among other things, Mother asserted in this complaint that “violence
16   physical, emotional and economic [had been] exerted on me by” Father.
17          16.    A few days later, on April 11, 2018, Father filed a criminal complaint
18   (Exhibit 51) against Mother, accusing her of kidnapping the Children.
19          17.    In or around May 2018, Mexican government officials removed K.M.K.F.
20   from the custody of both Mother and Father and placed the child in protective custody.
21   Afterward, Father, Mother, and K.M.K.F. were all ordered to participate in court-ordered
22   psychological examinations.
23          18.    In June 2018, the protective order was dissolved and Father was allowed to
24   continue exercising custody of K.M.K.F.
25          19.    On August 11, 2018, Mother (with assistance from her father-in-law,
26   Lynnwood Farr) left Mexico with the Children and began living with the Children in Lake
27
28   by a one-time use of marijuana. The Court views this claim with some skepticism.
     Nevertheless, no contrary evidence was submitted by Mother.


                                                -6-
 1   Havasu City, Arizona. K.M.K.F remained in Mexico living with Father.
 2             20.    In September 2018, a Mexican court entered a divorce decree that dissolved
 3   Father’s and Mother’s marriage.
 4             21.    In October 2018, Father married a new wife, Alejandra Rodriguez, in
 5   Mexico.
 6   II.       Habitual Residence
 7             a.     Facts Tending To Demonstrate Mexico Was The Children’s Habitual
                      Residence
 8
               22.    When moving to Mexico in August 2015, Father and Mother sold most of
 9
     their possessions, terminated the lease on their home in the United States, shipped their
10
     remaining possessions to Mexico, and didn’t retain any possessions in storage in the United
11
     States.
12
               b.     Facts Tending To Demonstrate The United States Was The Children’s
13                    Habitual Residence
14             23.    Father and Mother are both citizens of the United States and are both veterans
15   of the United States Navy.
16             24.    At the time of the move, Mother viewed the relocation to Mexico as
17   temporary in nature. Mother credibly testified that she believed her family would only
18   remain in Mexico for 3-5 years before returning to the United States.6 This assertion was
19   corroborated by an array of evidence. For example:
20             ▪ Stephanie Farr testified the job offer to Father was for a “temporary” position that
21   would only last two years.7 After that, there was merely a possibility that Father might be
22   6
             During the evidentiary hearing, Father spent a significant amount of time attempting
23   to impeach Mother’s credibility by suggesting she made false statements in the criminal
     complaint she filed against Father in Mexico, when attempting to secure emergency visas
24   to return to the United States, and when speaking with a member of the Lake Havasu Police
     Department after returning to the United States. In the Court’s view, these impeachment
25   attempts largely fell flat. Many of the purported inconsistencies and exaggerations that
     Father sought to raise can be chalked up to translation and transcription issues.
26   Additionally, although Mother’s statement to the Mexican authorities that Father had
     “exerted” “violence physical” toward her is difficult to reconcile with Mother’s admission
27   during the hearing that Father has never hit her, Mother credibly explained why she
     subjectively felt threatened.
28   7
             It should be noted that Stephanie Farr also characterized Father’s position as being
     “indefinite” in duration. An “indefinite” job is different from a “temporary” job.

                                                    -7-
 1   able to transition into a different position. There was no written employment contract.
 2          ▪ Mother began asking to move back to the United States almost immediately after
 3   the family arrived in Mexico. Mother testified that she made her first request to move back
 4   by late 2015 and there were multiple email exchanges and secretly-recorded audio
 5   recordings8 introduced into evidence in which Mother repeated this request from December
 6   2016 onward.
 7          ▪ In the Court’s view, perhaps the most telling piece of evidence pertaining to the
 8   temporary nature of the move to Mexico is Exhibit 26. This is an email exchange between
 9   Mother and Father from January 2017. In this exchange, Mother described Houston, Texas
10   as “home” and “our permanent residence” and reiterated her desire to return there.9 In
11   response, Father didn’t dispute Mother’s characterization of the United States as the
12   couple’s “home” and “permanent residence” and merely sought to postpone deciding when
13   (or if) the move would occur.
14          25.     Mother, Father, Z.A.K., K.M.K.F, and the Children entered Mexico in
15   August 2015 on temporary visas. The temporary visas of Mother, Z.A.K., and the Children
16   expired in August 2017 and were not renewed.
17          26.     During a conversation with Bruce Kendrick at some point in 2016, Father
18   stated he was considering moving back to the United States and re-enlisting in the Navy as
19
20   Nevertheless, in light of all of the evidence in the record, the Court concludes Father’s
     position was a temporary one.
21   8
             Between 2016 and 2018, Father secretly recorded many of his conversations with
     Mother. These conversations were difficult to listen to, as they revealed raw, emotional
22   disagreements between a couple whose marriage was falling apart. Nevertheless, Mother’s
     statements during these recordings were essentially consistent with the position she has
23   taken in related court proceedings and in this case. This consistency further bolsters the
     Court’s conclusion that Mother was a credible witness. Conversely, Father’s decision to
24   make these secret recordings does not enhance his credibility, as it appeared he was
     attempting to bait Mother into making admissions. Furthermore, although Father seemed
25   relatively calm and composed during these conversations in relation to Mother, this
     difference is explained by the fact that Father was the only one who knew the conversations
26   were being recorded and thus had an obvious motive to portray himself in a positive light.
     9
27           Specifically, Mother’s email of January 9, 2017 at 1:13 p.m. stated: “I want to
     reiterate that my first desire is to return home to our permanent residence in Houston, Texas
28   where we have support through church and family and friends to get through this difficult
     time and where it makes most sense economically and where we have security.”


                                                 -8-
 1   a chaplain.
 2          27.    All of Mother’s extended family members reside in the United States, as do
 3   most of Father’s extended family members. (The only Mexican resident on either side is
 4   Father’s sister Stephanie.)
 5          28.    Between August 2015 and August 2018, Father made at least seven trips to
 6   the United States and another trip to Canada. Three of these trips were to obtain medical
 7   services at Veterans Administration facilities in Texas. Others were for family events such
 8   as family reunions.
 9          29.    Although Father is fluent in Spanish, Mother and the Children are not.
10   Additionally, the Children were not enrolled in school during their three years in Mexico.
11          30.    Father continued using an American bank account, and maintaining
12   American automobile insurance, after moving to Mexico. (Exhibit 85.)
13          31.    Father utilized an address in Colorado—which he described as his
14   “permanent address” during a recent interaction with the police (Exhibit 85)—as his
15   address of record throughout this lawsuit.
16   III.   Grave Risk
17          a.     Facts Tending To Negate The Existence Of Grave Risk
18          32.    Following his second “psychosis” episode in October 2016, Father began
19   undergoing voluntary monthly drug tests. Father’s results have been consistently negative
20   from November 2016 to the present.
21          33.    Father has never hit Mother or otherwise engaged in physical violence
22   toward her.
23          34.    In October 2016, during a conversation with Jon Farr, Mother stated that she
24   didn’t harbor any concern about Father posing a risk of physical harm to others.
25          35.    In December 2016, Mother suggested (Exhibit 74) that she and Father
26   resume living in the same home (albeit in different bedrooms)
27          36.    Exhibits 19 and 20 depict the Children lighting up when they see Father and
28   hugging him. These videos also show Father interacting with the Children in a loving and


                                                  -9-
 1   appropriate way.
 2          37.    As noted, in June 2018, the protective order against Father was dissolved.
 3   The accompanying report (Exhibit 55) issued by Mexican authorities included findings that
 4   Father “does not present traits or characteristics of being [a] generator of domestic
 5   violence” and that “there is no risk for the child [K.M.K.F.] to live with his father.” This
 6   report also concluded that Mother had “misused” the protection order in an effort to
 7   “prevent the relationship of the child [K.M.K.F.] with his father.”10
 8          38.    Father’s current wife, Alejandra Rodriguez, believes Father is a loving, non-
 9   dangerous parent who has a strong bond with the Children. She regularly leaves her two
10   children from a prior relationship in Father’s care.11
11          39.    K.M.K.F., who currently lives with Father in Mexico, enjoys living with
12   Father (K.M.K.F. testimony)12 and has a “strong bond” with Father (Exhibit 66).
13          b.     Facts Tending To Demonstrate The Existence Of Grave Risk
14          40.    As noted, Father has been hospitalized twice in the last eight years for
15   episodes of “psychosis” caused by the use of illicit drugs.
16          41.    Father administers corporal punishment to the Children and to K.M.K.F. with
17   great frequency. Mother testified that Father would, from 2015 to 2018, physically
18   discipline the Children seven times in an average week (“daily”) and physically discipline
19   K.M.K.F. between five and fifteen times in an average week. When Father was later asked
20   whether he agreed with Mother’s estimates, he provided slightly lower (but still significant)
21
     10
22          One witness (Lynnwood Farr) suggested during the hearing that the results of the
     Mexican inquiry should be disregarded because the inquiry was tainted by fraud and
23   corruption. No evidence, however, was introduced to support this accusation.
     11
            The Court generally found Ms. Rodriguez to be a credible witness. On the one hand,
24   her testimony was compelling because common sense suggests a mother wouldn’t entrust
     her own children to a man she honestly believed to be violent and erratic. On the other
25   hand, her testimony appeared to have been somewhat rehearsed, she has an obvious bias
     in favor of Father (as his current wife), and the Court couldn’t observe her demeanor
26   because she was testifying telephonically from Mexico.
     12
27          Although it is difficult to assess the demeanor of a child witness who is testifying
     telephonically, and although Mother’s filings in this case suggest that Father has exerted
28   undue influence over K.M.K.F., he struck the Court as a happy, good-natured boy who
     loves his Father.


                                                 - 10 -
 1   figures, stating that he would physically discipline the Children two or three times in an
 2   average week and would physically discipline K.M.K.F. between seven and fourteen times
 3   in an average week (“once or twice every day”).
 4          42.    Father does not use his hands to administer corporal punishment because they
 5   are large and potentially dangerous. Instead, he uses various objects. He previously used
 6   a section of PVC pipe or a wooden dowel and currently uses an assortment of plastic rulers
 7   (depicted in Exhibit 124).
 8          43.    Specifically, Father uses six different rulers as part of the punishment
 9   process. Each is differently colored and corresponds with a particular sin. Thus, the red
10   ruler might be the ruler used to punish “disobedience,” while the green ruler would be used
11   to punish a different transgression.
12          44.    Father’s typical practice, when administering corporal punishment, is to take
13   the child being disciplined to a private room and require the child to pull down his or her
14   pants so that the child’s bare bottom is exposed. There has been no suggestion this practice
15   has any sexual overtones—it is apparently meant to ensure the child’s clothes don’t blunt
16   the impact of the ruler.
17          45.    Each discipline session involves multiple strikes. Father testified that he
18   usually administers between one to six strikes, depending on the sin that precipitated the
19   session. Further, Father testified he never struck any of his children more than six
20   consecutive times. However, K.M.K.F. testified that he was once struck more than 20
21   times in a single session.
22          46.    Although Father testified that he always administers corporal punishment in
23   a calm, safe manner intended to eliminate the risk of harm (he used the phrase “loving and
24   appropriate”), the evidence introduced during the hearing established that Father caused
25   injury to the Children on multiple occasions. Exhibit 119 is a series of five photographs.
26   Each depicts a separate instance when Father struck one of the Children (who were as
27   young as 20 months old) with enough force to cause bruising and/or other noticeable marks
28   on the child’s bottom or thigh. In one audio recording, Father acknowledged leaving such


                                                - 11 -
 1   marks. Additionally, Mother credibly testified that she only began documenting these
 2   marks after she began noticing a pattern, which suggests there were more than five
 3   instances in which the Children sustained injuries.
 4          47.    Father’s brother (Paul Farr), sister (Stephanie Farr), and father (Lynnwood
 5   Farr) all testified on Mother’s behalf during the evidentiary hearing. These witness’s
 6   preference for Mother as a parent stems largely from their discomfort with Father’s
 7   corporal punishment methods.
 8          48.    In June 2018, Father went to Mother’s residence in an attempt to retrieve
 9   K.M.K.F. Father was accompanied by Mexican law enforcement officials. Portions of
10   this episode were videotaped (Exhibit 130). During the video, Father is shown speaking
11   with K.M.K.F. (who was eight years old at the time) and telling the boy that Mother was
12   improperly “keep[ing] you from seeing me,” that “this police officer has come because
13   what your mother is doing is not right,” that “your mom is going to go around telling people
14   that I am aggressive and trying to hurt you physically,” that “your mom has been telling
15   lies,” and that “what your mom is doing is wrong and illegal.”13
16   IV.    Facts And Testimony To Which Little Weight Was Assigned
17          49.    In October 2016, while Mother was in the United States, Father had a major
18   disagreement with Z.A.K., Mother’s teenage daughter from a previous relationship. The
19   disagreement stemmed from Father’s (unfounded) suspicion that Z.A.K. wasn’t going to a
20   friend’s house to study and was instead going out to drink alcohol. The incident culminated
21   with Z.A.K. spending the night barricaded in the bathroom and making emergency phone
22   calls to Mother and to Jon Farr, Father’s cousin. Father was holding a pair of scissors while
23   speaking with Z.A.K., which caused Z.A.K. to be frightened. The following day, Z.A.K.
24   met with a counselor at her school, Francine Britton, who observed that Z.A.K. was in
25   obvious distress.
26
     13
27          Although it is understandable that Father would hold deep feelings of distrust and
     anger toward Mother in light of their ongoing custody dispute and dueling criminal
28   complaints in the Mexican court system, it is inexcusable that one parent would disparage
     the other parent to a young child in the manner depicted in Exhibit 130.


                                                - 12 -
 1          Reason For Assigning Little Weight: Although Mother placed significant emphasis
 2   on this episode during the evidentiary hearing, the Court doesn’t view it as shedding much
 3   light on the issue of grave risk. To be clear, the Court viewed Z.A.K. as a credible witness,
 4   accepts her factual account of the incident, and accepts her contention that the incident was
 5   traumatizing to her. The Court also accepts Francine Britton’s testimony concerning her
 6   observations of Z.A.K. following the incident. Nevertheless, emotional disagreements
 7   between teenagers and step-parents are not uncommon and, although this episode does not
 8   paint Father in a particularly flattering light, it doesn’t suggest he’d pose a grave risk of
 9   harm to the Children if they were returned to his custody.
10          50.    In April 2018, Father’s dad (Lynnwood Farr) met with Father in Mexico in
11   the presence of K.M.K.F. During this meeting, Father attempted to explain the rationale
12   behind his corporal punishment methods. At one point during the discussion, Father made
13   a statement to the effect of “God will forgive any sin, even murder” and then asked
14   K.M.K.F. to retrieve one of Father’s large knives. After K.M.K.F. handed over the knife,
15   Father proceeded to elaborate on the point about forgiveness while holding and gesturing
16   with the knife.
17          Reason For Assigning Little Weight: The Court viewed Lynnwood Farr as a
18   credible witness, accepts his factual account of this incident, and accepts his testimony that
19   he subjectively felt Father’s display of the knife was inappropriate and menacing.
20   Nevertheless, the Court doesn’t view this incident as proof that Father would resort to
21   knife-related violence in the future.
22          51.    Over a period of several months in 2018, Father placed large, professionally-
23   designed signs in prominent places around the town where he and Mother were separately
24   living. (Exhibits 53, 128.) One sign stated: “Jeanene, stop hurting the kids. Let them see
25   their dad!” Another sign stated: “[K.M.K.F. and the Children]: I love you, be brave, don’t
26   be scared. Daddy is trying to find a way to see you.”
27          Reason For Assigning Little Weight: Although Father displayed poor judgment and
28   a lack of emotional control by displaying these signs around town, the Court doesn’t view


                                                 - 13 -
 1   this episode as proof that the Children would be exposed to a grave risk of harm if left in
 2   Father’s custody. The divorce and custody dispute created many strong emotions on both
 3   sides.
 4            52.   Father once had a dream/nightmare in which he may have engaged in some
 5   sort of sexual behavior with Z.A.K. He spoke about the dream afterward with others.
 6            Reason For Assigning Little Weight: It appeared, from the fact Mother brought up
 7   this dream during the evidentiary hearing, that Mother views it as relevant to the issue of
 8   grave risk. The Court disagrees. Having an odd dream doesn’t create a risk that a person
 9   will act out what occurred in the dream.
10            53.   Victor Leon Ponce De Leon Torres (K.M.K.F.’s martial arts teacher in
11   Mexico), Maria Lourdes De La Cruz Marroquin (a former nanny), Margarita Rivas Leon
12   (K.M.K.F.’s school teacher in Mexico), and Jim Budd (an acquaintance of Father’s) all
13   believe that Father is a good parent and that K.M.K.F enjoys living with Father.
14            Reason For Assigning Little Weight: None of these witnesses testified during the
15   evidentiary hearing.       Instead, Father submitted their opinions through hearsay
16   submissions—specifically, interview summaries written by Mexican law enforcement
17   officials (Exhibits 36 and 43) or declarations (Exhibits 45 and 46). Thus, Mother was not
18   afforded the opportunity to cross-examine these witnesses and explore the foundation for
19   their opinions, including whether they were aware of the frequency and other details of
20   Father’s corporal punishment.
21            54.   Maria Magdalena Baiza, who served as the Children’s nanny during part of
22   their time in Mexico, believes that the Children prefer living with Father and never saw
23   Father get explosively angry with or yell at the children.
24            Reason For Assigning Little Weight: During cross-examination, Baiza testified that
25   Father never spanked the Children. This is obviously untrue—even Father admits to
26   administering corporal punishment to the Children several times per week. Additionally,
27   after her testimony was complete, Baiza volunteered a lengthy statement expressing her
28   desire for Father to prevail in this lawsuit. This expression of bias further eroded her


                                                - 14 -
 1   credibility as a witness.
 2          55.     The Mexican government allowed Father to obtain a divorce from Mother in
 3   Mexican court and to marry a new wife, Alejandra Rodriguez, under Mexican law.
 4          Reason For Assigning Little Weight: Father has suggested these developments tend
 5   to show he was habitually residing in Mexico, because the Mexican government wouldn’t
 6   have granted a divorce or marriage license to a non-habitual resident. The Court disagrees.
 7   “Habitual residence” is a term of art under the ICARA. There is no evidence that the
 8   Mexican government has adopted the same standard as a threshold for granting divorces
 9   or issuing marriage licenses.
10          56.     One of Father’s expert witnesses was Rodolfo Ramos Carranza, a
11   government psychologist in Mexico who conducted a court-ordered psychological
12   examination of Father and then issued a report (Exhibit 10) concluding, among other
13   things, that Father “does not present features of being a person that generates violence,” is
14   “a clinically healthy person with psychological and emotional balance,” and does not
15   possess any “trait that could harm his children in their healthy development.”
16          Reason For Assigning Little Weight: First, and most important, Carranza admitted
17   during cross-examination that he was unaware that the Children had suffered marks and
18   bruises due to Father’s corporal punishment, that Father removed K.M.K.F.’s clothes
19   before administering corporal punishment, or that Father would strike K.M.K.F. multiple
20   times during each corporal punishment session. It is therefore difficult to give much
21   credence to Carranza’s opinions concerning the propriety of Father’s discipline methods
22   and the risk of harm they create.
23          Second, although Carranza administered an MMPI test to Father as part of his
24   psychological evaluation, Father never produced the MMPI test results to Mother as part
25   of the discovery process in this case. These results had the potential to be particularly
26   probative in light of Father’s history of psychiatric episodes. Mother should have been
27   given all of the materials underlying Carranza’s evaluation in order to meaningfully cross-
28   examine him.


                                                - 15 -
 1          57.    Father’s other expert witness was Enedina Losoya Baeza, a Mexican attorney
 2   who has represented him in various legal proceedings in Mexico. In a nutshell, Ms. Losoya
 3   opined that (1) Father was exercising his custodial rights under Mexican law at the time of
 4   the Children’s removal in August 2018 and (2) Father had a “permit to work” in Mexico
 5   and is therefore considered a lawful temporary resident under Mexican law.
 6          Reason For Assigning Little Weight: As for Ms. Losoya’s first opinion—Father
 7   was exercising his custodial rights under Mexican law at the time of the Children’s
 8   removal—Mother doesn’t appear to be seriously contesting this element of the ICARA
 9   claim. (Mother’s counsel conceded, during Ms. Losoya’s examination, that “the parties
10   were separated and they were exercising a reciprocal parenting time arrangement prior to
11   the date Mother left.”) Thus, the Court accepts Ms. Losoya’s opinion on this topic.
12   However, the Court assigns little weight to Ms. Losoya’s remaining opinions concerning
13   the residency status of Father and others under Mexican law. Notably, Ms. Losoya
14   conceded during cross-examination that “I’m not an expert in immigration matters.” Given
15   this concession, it is difficult to place much stock in her immigration law-related opinions.
16          58.    Mother’s sole expert witness was Francine Britton, who is an educator at
17   Z.A.K.’s school. In a nutshell, Ms. Britton opined that Father violated several provisions
18   of the Convention on the Rights of the Child by administering corporal punishment to
19   K.M.K.F. and the Children (and also violated the Convention during the fight with Z.A.K.
20   in October 2016) and that such violations demonstrate why the Children would be exposed
21   to a grave risk of harm if returned to Father’s custody.
22          Reason For Assigning Little Weight: First, Ms. Britton conceded the United States
23   has never ratified the Convention on the Rights of the Child. It is therefore difficult to
24   understand how or why it should have any relevance in an ICARA proceeding. Indeed,
25   Article 3(A) of the Convention purports to require all “courts of law” to assign “primary
26   consideration” to “the best of interests of the child” in “all actions involving children.” The
27   Ninth Circuit, however, has made clear that “a court considering a Hague petition should
28   not consider matters relevant to the merits of the underlying custody dispute such as the


                                                 - 16 -
 1   best interests of the child, as these considerations are reserved for the courts of the child’s
 2   habitual residence. . . . [C]ourts [instead must] perform more objective inquiries, such as
 3   the determination of the child’s habitual residence and whether the child was wrongfully
 4   removed or retained.” Asvesta v. Petroutsas, 580 F.3d 1000, 1015-16 (9th Cir. 2009)
 5   (citation omitted). When faced with a choice between following a Convention that was
 6   never ratified by the United States and binding Ninth Circuit law, the Court obviously must
 7   follow the latter.
 8          Second, Ms. Britton’s opinion that a parent violates the Convention any time the
 9   parent spanks a child or otherwise administers corporal punishment is questionable. The
10   provisions of the Convention that Ms. Britton cited during her testimony do not specifically
11   mention corporal punishment and seem to be limited to other, qualitatively different forms
12   of abuse such as “torture or other cruel, inhuman or degrading treatment or punishment,”
13   “capital punishment,” or “life imprisonment without possibility of release” (Article 37).
14   One does not have to approve of corporal punishment to conclude it falls outside that list
15   of proscribed conduct.14
16          Third, Ms. Britton acknowledged during her testimony that she is a personal friend
17   of Mother’s and has helped provide support to Mother in the past. Although those actions
18   are laudable and reflect well on Ms. Britton’s character, they undermine her objectivity as
19   an expert witness.
20                                   CONCLUSIONS OF LAW
21   I.     Legal Framework
22          “A court that receives a petition under the Hague Convention may not resolve the
23   questions of who, as between the parents, is best suited to have custody of the child.”
24   Cuellar v. Joyce, 596 F.3d 505, 508 (9th Cir. 2010). Instead, the court must begin its
25   analysis by determining whether “the child has been wrongfully removed or retained within
26
     14
27          See generally Benjamin Shmueli, The Influence of the United Nations Convention
     on the Rights of the Child on Corporal Punishment—A Comparative Study, 10 Or. Rev.
28   Int’l L. 189, 203-04 (2008) (“[Some] have firmly objected to the interpretation that the
     Convention does restrict corporal punishment”).


                                                 - 17 -
 1   the meaning of the Convention.” 22 U.S.C. § 9003(e)(1)(A). The petitioner—in this case,
 2   Father—bears the burden of proof on this issue and must prove it “by a preponderance of
 3   the evidence.” Id. If such a showing is made, the burden shifts to the party opposing the
 4   return of the child—in this case, Mother—to prove “by clear and convincing evidence that
 5   one of the exceptions set forth in article 13b or 20 of the Convention applies.” Id. §
 6   9003(e)(2)(A).
 7          When addressing the first issue (i.e., whether the removal/retention was
 8   “wrongful”), the district court must answer a series of four questions:
 9          (1) When did the removal or retention at issue take place? (2) Immediately
            prior to the removal or retention, in which state was the child habitually
10          resident? (3) Did the removal or retention breach the rights of custody
            attributed to the petitioner under the law of the habitual residence? (4) Was
11          the petitioner exercising those rights at the time of the removal or retention?
12   Mozes v. Mozes, 239 F.3d 1067, 1070 (9th Cir. 2001). Here, the first, third, and fourth
13   questions aren’t disputed. The challenged removal took place in August 2018, the removal
14   breached Father’s custodial rights under Mexican law, and Father was actually exercising
15   those rights at the time of the removal. Thus, the only disputed question is the second
16   one—what was the Children’s country of “habitual residence” at the time of the removal?
17   That question is addressed in Part II below.
18          As for the second issue (i.e., whether any exceptions apply), Mother seeks to invoke
19   Article 13(b) of the Convention, which provides that a court “is not bound to order the
20   return of the child if [the respondent] establishes that . . . there is a grave risk that his or her
21   return would expose the child to physical or psychological harm or otherwise place the
22   child in an intolerable situation.” This provision is addressed in Part III below.
23   II.    Habitual Residence
24          “The term ‘habitual residence’ was intentionally left undefined in the Convention.”
25   Holder, 392 F.3d at 1015. This lack of definition is somewhat surprising, given that
26   “[d]etermination of ‘habitual residence’ is ‘perhaps the most important inquiry under the
27   Convention.’” Murphy v. Sloan, 764 F.3d 1144, 1150 (9th Cir. 2014) (citation omitted).
28   In any event, the Ninth Circuit has filled this definitional void by creating what is


                                                   - 18 -
 1   essentially a two-part test: “[T]he proper standard for habitual residence . . . takes into
 2   account the shared, settled intent of the parents and then asks whether there has been
 3   sufficient acclimatization of the child to trump this intent.” Id. This is a “flexible, fact-
 4   specific” inquiry, and “courts must consider the unique circumstances of each case when
 5   inquiring into a child’s habitual residence.” Holder, 392 F.3d at 1015-16.
 6          A.      Shared, Settled Intent Of The Parents
 7          The first step in the analysis is to assess whether Mother and Father “had a settled
 8   intention to abandon the United States as the children’s habitual residence in favor of
 9   [Mexico].” Holder, 392 F.3d at 1016. “To resolve this question . . . we look to the
10   subjective intent of the parents, not the children.” Id. This intent may be expressed not
11   only through “the representations of the parties” but also through “all available evidence.”
12   Id. at 1017.
13          Here, Mother and Father did not have a shared, settled intent to abandon the United
14   States as their habitual residence. This question is not particularly close or difficult—the
15   evidence points overwhelmingly toward the conclusion that the move to Mexico was
16   temporary and provisional. As noted in the Findings of Fact, Mother believed at the time
17   of the move in August 2015 that the relocation to Mexico was temporary and that the family
18   would be returning to the United States in a few years. Notably, Father did not offer any
19   contrary testimony concerning his subjective intent at the time of the move. Father also
20   didn’t dispute Mother’s characterization of Texas as the couple’s “permanent residence”
21   and “home” after the couple began fighting and even referred to the United States as his
22   “permanent address” in other proceedings.15 Furthermore, Mother began attempting to
23   move back to the United States within a few months of arriving in Mexico, Father himself
24   considered moving back to the United States in 2016 so he could re-enlist in the Navy,16
25   15
             See, e.g., Holder, 392 F.3d at 1017-19 (father’s statement in another lawsuit that the
26   United States was his “permanent residence” was strong evidence that the parents didn’t
     intend to abandon the United States as their permanent residence when moving to Germany
27   as part of the father’s employment in the military).
     16
             See, e.g., Ruiz v. Tenorio, 392 F.3d 1247, 1254-55 (11th Cir. 2004) (affirming
28   district court’s conclusion that parents never had a shared intent to make Mexico their
     habitual residence, even though they remained there for nearly three years, in part due to

                                                 - 19 -
 1   and the family members only held temporary visas (some of which expired and weren’t
 2   renewed, making their continued presence in Mexico unlawful).17 On top of all of this,
 3   Mother and Father retained deep ties to the United States during their time in Mexico—
 4   Father repeatedly traveled to the United States for medical treatment and family visits—
 5   and Father kept using American bank accounts and American automobile insurance.18
 6   Although it is true that Mother and Father didn’t maintain any possessions in the United
 7   States and shipped most of their possessions to Mexico—a fact that, in isolation, might
 8   suggest an intent to abandon the United States as a habitual residence19—this fact does not
 9   tip the scales in Father’s favor in light of the mountain of evidence pointing in the other
10   direction.
11          The Ninth Circuit’s decision in Murphy supports the conclusion that there was no
12   settled intent to abandon the United States as a habitual residence under these
13   circumstances. There, the parents were married in the United States in 2000 and had a
14   child in the United States in 2005. 764 F.3d at 1147-48. In 2009, the parents separated for
15   romantic purposes but remained married and continued living in the same house. Id. at
16   1148. In 2010, after the mother applied to graduate school in Ireland, the parents discussed
17   moving to Ireland for a “trial period.” Id. The parents and child remained in Ireland for
18   the father’s “exploration of job opportunities in the United States during his sojourn in
     Mexico,” which showed that his “intention with respect to the permanence of the move to
19   Mexico was ambiguous”).
     17
20           See, e.g., Mozes, 239 F.3d at 1082 n.45 (“[A]n unlawful or precarious immigration
     status . . . [is] a highly relevant circumstance where, as here, the shared intent of the parents
21   is in dispute.”); Neergaard-Colon v. Neergaard, 752 F.3d 526, 532 (1st Cir. 2014)
     (reversing the district court’s conclusion that parents abandoned the United States as a
22   habitual residence when moving to Singapore so the father could pursue a temporary job
     and faulting the district court for failing to consider that “the father . . . did not pursue
23   permanent residence status for his family in Singapore”).
     18
             See, e.g., Ruiz, 392 F.3d at 1254 (the mother’s retention of “bank accounts and credit
24   cards in the United States” was an “objective fact[] indicating [her] lack of intention to
     move permanently to Mexico”); Maxwell v. Maxwell, 588 F.3d 245, 253 (4th Cir. 2009)
25   (concluding, in ICARA case, that the mother’s decision to “maintain[] her local financial
     accounts, North Carolina Medicare insurance, and the lease and insurance on her vehicle”
26   helped “support the conclusion that [the mother] intended that the move to Australia would
     be conditional”).
27   19
             Holder, 392 F.3d at 1018 (“[O]ur sister circuits have found a settled intention to
28   acquire a new habitual residence based in part on the shipment of family possessions to the
     new location coupled with a failure to maintain a residence in the former location.”).


                                                  - 20 -
 1   three years, from 2010-13, but the child returned to the United States several times each
 2   year to visit family and celebrate certain holidays. Id. Finally, in June 2013, the father
 3   took the child back to the United States without the mother’s approval. Id. at 1149. In
 4   response, the mother filed an ICARA petition seeking the child’s return to Ireland. Id. The
 5   district court denied the petition and the Ninth Circuit affirmed, concluding the parents
 6   never had a shared intent to abandon the United States as their habitual residence because,
 7   among other things, (1) the move to Ireland was for a “trial period,” (2) they “retain[ed]
 8   strong ties to community and family” in the United States while living in Ireland, (3) the
 9   child retained U.S. citizenship, and (4) the mother never acquired an Irish driver’s license.
10   Id. at 1151. Here, similarly, although the Children ended up residing in Mexico for nearly
11   three years, Mother always viewed the move as temporary in nature, Father and Mother
12   retained strong ties to the United States and came back for frequent visits, the family
13   members retained U.S. citizenship and only had temporary status in Mexico (which lapsed
14   for some of them in 2017), and Father never stopped banking and obtaining car insurance
15   in the United States.
16          B.     Acclimatization
17          Because Father and Mother lacked a shared, settled intent to abandon the United
18   States as their habitual residence, the Court must proceed to the second step of the analysis,
19   which is to “ask[] whether there has been sufficient acclimatization of the child to trump
20   this intent.” Murphy, 764 F.3d at 1150. In general, the concept of acclimatization reflects
21   the principle that, “given enough time and positive experience, a child’s life may become
22   so firmly embedded in the new country as to make it habitually resident even though there
23   [may] be lingering parental intentions to the contrary.” Mozes, 239 F.3d at 1078. The
24   Ninth Circuit has cautioned, however, that “‘courts should be slow to infer
25   [acclimatization],’ both because the inquiry is fraught with difficulty, and because readily
26   inferring abandonment would circumvent the purposes of the Convention.” Murphy, 764
27   F.3d at 1152-53 (citation omitted).
28          Here, the question of acclimatization isn’t close. The Children were less than a year


                                                 - 21 -
 1   old at the time they moved to Mexico and were only three years old when they returned to
 2   the United States. They do not speak Spanish and were not enrolled in school when in
 3   Mexico. Furthermore, Father brought the Children with him on at least one occasion to
 4   visit family members who lived outside Mexico. The Ninth Circuit has emphasized that it
 5   would be “practically impossible” for “a newborn child, who is entirely dependent on its
 6   parents, to acclimatize independent of the immediate home environment of the parents.”
 7   Holder, 392 F.3d at 1020-21. This rule precludes any suggestion that the Children
 8   somehow acclimatized to life in Mexico as toddlers. See also Murphy, 764 F.3d at 1153
 9   (concluding that older child hadn’t acclimatized to life in Ireland, despite living there for
10   three years, in part because she “maintained broad and deep family, cultural, and
11   developmental ties to the United States”) (internal quotation marks omitted).
12   III.   Grave Risk20
13          As noted, Article 13(b) of the Convention provides that a wrongfully-removed child
14   need not be returned to his or her country of habitual residence if “there is a grave risk that
15   his or her return would expose the child to physical or psychological harm or otherwise
16   place the child in an intolerable situation.”
17          As an initial matter, the Court disagrees with Mother’s argument that “two . . .
18   separate and distinct defenses exist under Article 13(b) of the Convention. One exception
19   is the ‘grave risk’ exception . . . and the other is the ‘intolerable situation’ exception . . . .”
20   (Doc. 51 at 23.) The Ninth Circuit has never construed Article 13(b) in this manner—it
21   has repeatedly referred to Article 13(b) as the “grave risk” exception.21 Indeed, even the
22   20
             Although Father did not meet his burden of proving that Mexico was the Children’s
     country of habitual residence at the time of their removal in August 2018—which means
23   that Father’s ICARA petition must be denied—the Court will proceed to address the
     question of grave risk so the parties have a complete record in the event of an appeal. Cf.
24   Sarabia v. Perez, 225 F. Supp. 3d 1181, 1191 (D. Or. 2016) (“Although I conclude Castro
     did not meet her burden of proving, by a preponderance of the evidence, that KMRC’s
25   country of habitual residence was Mexico, I turn next to Ruiz’s affirmative defense. . . .
     Assuming the Ninth Circuit disagrees with my [habitual residence] conclusion, this
26   analysis is appropriate in the interests of judicial economy . . . .”).
     21
27           See, e.g., Cuellar, 596 F.3d at 509 (referring to Article 13(b) as the “grave risk
     exception”); Asvesta, 580 F.3d at 1020 (discussing “Article 13(b)’s exception for grave
28   risk”); Gaudin v. Remis, 415 F.3d 1028, 1036 (9th Cir. 2005) (discussing the “grave-risk
     exception” and the “grave-risk inquiry”).


                                                   - 22 -
 1   decision cited by Mother didn’t adopt the respondent’s “contention that ‘intolerable
 2   situation’ is a separate exception”—it merely stated that the respondent would lose “[e]ven
 3   if the Court were to accept” that premise. Larrategui v. Laborde, 2014 WL 128048, *6
 4   (E.D. Cal. 2014). Furthermore, the law review article cited by Mother asserts that an
 5   “intolerable situation” exists when “placement with the parent who filed the application is
 6   manifestly not in the child’s best interests,”22 yet the Ninth Circuit has specifically stated
 7   that “[a] court that receives a petition under the Hague Convention may not resolve the
 8   questions of who, as between the parents, is best suited to have custody of the child.”
 9   Cuellar, 596 F.3d at 508. Law review articles can’t trump binding Circuit law.
10          On the merits, the Ninth Circuit has emphasized that the grave-risk exception must
11   be “drawn very narrowly” and “is not a license for a court in the abducted-to country to
12   speculate on where the child would be happiest.” Gaudin, 415 F.3d at 1035, 1036 (citations
13   and internal quotation marks omitted). “Rather, the question is whether the child would
14   suffer ‘serious abuse’ that is ‘a great deal more than minimal.” Id. at 1035 (citations
15   omitted). Additionally, “because the Hague Convention provides only a provisional, short-
16   term remedy in order to permit long-term custody proceedings to take place in the home
17   jurisdiction, the grave-risk inquiry should be concerned only with the degree of harm that
18   could occur in the immediate future.” Id. at 1037. Thus, “even a living situation capable
19   of causing grave psychological harm over the full course of a child’s development is not
20   necessarily likely to do so in the period necessary to obtain a custody determination.” Id.
21          The Court concludes that, although the applicability of the grave-risk exception
22   presents a very close question, Mother has met her burden of clearly and convincingly
23   proving its applicability. In reaching this conclusion, the Court acknowledges there are
24   multiple pieces of evidence that suggest Father is a loving and committed parent who does
25   not resort to violence when angry—he’s never struck Mother, Mother allowed him move
26   back into the same house as the Children in Mexico and to care for the Children following
27
     22
28          Merle H. Weiner, Intolerable Situations & Counsel for Children: Following
     Switzerland’s Example in Hague Abduction Cases, 58 Am. U.L. Rev. 335, 343 (2008).


                                                 - 23 -
 1   her car accident, Father’s new wife trusts him with her children, and Mexican authorities
 2   allowed Father to resume custody of K.M.K.F. after conducting a fairly comprehensive
 3   inquiry. In addition, some of the videos of Father interacting with K.M.K.F. and the
 4   Children depict a loving parent, as did K.M.K.F.’s testimony. Finally, Father’s past
 5   “psychosis” incidents are not terribly concerning—he’s been drug-free since 2016 and his
 6   commitment to his sobriety and children appear to be sincere.
 7          Nevertheless, the evidence concerning Father’s administration of corporal
 8   punishment is deeply troubling and leads the Court to conclude the grave-risk exception
 9   has been satisfied. It is difficult to say what was most troubling—the frequency of the
10   punishment, the unusually stylized manner in which it was administered, or the risk of
11   injury it posed. As for frequency, Mother testified that Father would spank the Children
12   (who, it should be recalled, were between 0-3 years old during their time in Mexico) on a
13   daily basis and would spank K.M.K.F. (who was under 10 years old) up to three times per
14   day. Although Father gave slightly lower estimates, he still acknowledged that he was
15   administering physical punishment many times each week.              As for the manner of
16   administration, Father initially used sections of PVC pipe and wooden dowels and later
17   began using color-coded plastic rulers (whose colors correspond with different “sins”).
18   The punishment was usually administered behind closed doors, with the child’s pants
19   pulled down. During one episode, Father spanked K.M.K.F. more than 20 times. Finally,
20   as for the risk of injury, the Children were spanked so hard that, on at least five occasions,
21   they sustained bruises and visible raised, red marks.
22          This isn’t the first time a court in an ICARA case has been asked to decide whether
23   the administration of corporal punishment triggers the “grave risk” exception. The Court’s
24   research suggests that, in most instances, courts have declined to make such a finding.23
25   23
             See, e.g., Sarabia, 225 F. Supp. 3d at 1191-92 (“While I am reluctant to describe
     the corporal punishment or domestic abuse in this case as ‘minimal,’ I conclude Ruiz has
26   failed to demonstrate by clear and convincing evidence that these facts fit the ‘grave risk’
     exception.”); Guerrero v. Oliveros, 119 F. Supp. 3d 894, 912-13 (N.D. Ill. 2015) (declining
27   to find grave risk, despite mother’s admission that “she and her father used to spank J.O.
     only to discipline her,” because there was no evidence of “any physical contact beyond
28   traditional disciplinary measures, and there are no police reports or medical reports
     documenting any physical abuse”); Jaet v. Soto, 2009 WL 35270, *8 (S.D. Fla. 2009) (“The

                                                 - 24 -
 1   Nevertheless, not all corporal punishment is created equal. A careful review of the type of
 2   corporal punishment involved in those cases reveals they involved punishment that was
 3   much more sporadic and much less extreme than the punishment at issue here. Thus, it is
 4   necessary to go beyond simplistic labels and assess whether the actual conduct to which
 5   the Children were exposed in the past—and to which they’ll invariably be exposed in the
 6   future if returned to Father’s custody—should be considered abusive and dangerous.
 7          In making this assessment, it is helpful to examine some of the factors states
 8   typically consider when determining whether a parent’s use of corporal punishment is
 9   reasonable or whether it constitutes child abuse. For example, in Connecticut, in a
10   substantiation-of-abuse hearing, “[t]he hearing officer must assess the reasonableness of
11   the punishment in light of the child’s misbehavior and the surrounding circumstances,
12   including the parent’s motive, the type of punishment administered, the amount of force
13   used and the child’s age, size and ability to understand the punishment.” Lovan C. v. Dep’t
14   of Children & Families, 860 A.2d 1283, 1289 (Conn. App. Ct. 2004). Similarly, in
15   Minnesota, courts consider “the child’s age, height, and weight; the seriousness of the
16   child’s ‘infraction’; the degree of force used by the parent; and the physical impact of the
17   discipline” when “determining whether discipline was unreasonable or excessive.” State
18   v. Myers, 2012 WL 4856161, *4 (Minn. Ct. App. 2012). And the Supreme Court of
19   Hawai’i has recognized that “factors such as the nature of the misbehavior, the child’s age
20   and size, and the nature and propriety of the force used, have been universally considered”
21   in the “context of the criminal parental discipline defense.” Hamilton ex rel. Lethem v.
22
     only substantiated allegations of physical harm involve disciplinary spanking, a situation
23   not akin to the grave risk of physical harm contemplated by the Hague Convention. The
     abuse in this case is a concern but does not rise to the serious level of abuse prohibiting the
24   children's return to Mexico.”); Lopez v. Alcala, 547 F. Supp. 2d 1255, 1261-62 (M.D. Fla.
     2008) (“This evidence only indicates that Lopez has used corporal punishment to discipline
25   the children in the past. . . . Ultimately, the alleged abuse in this case is not so severe that
     it rises to the level of an intolerable situation.”). But see Di Giuseppe v. Di Giuseppe, 2008
26   WL 1743079, *7 (E.D. Mich. 2008) (concluding that petitioner’s admitted use of “corporal
     punishment, and only spanking, against her children approximately two or three times a
27   month” was “abusive and excessive” and that such “abuse and neglect constitutes a ‘grave
     risk’ of harm” because it “was frequent, extreme and there exists a likelihood, no a
28   certainty, that it would reoccur, before a Canadian court could determine the custody
     issue”).


                                                  - 25 -
 1   Lethem, 270 P.3d 1024, 1038 (Haw. 2012).
 2          These factors suggest that at least some of the episodes of discipline that were
 3   addressed during the evidentiary hearing would constitute child abuse in many (if not all)
 4   states. Some of the behavior that elicited spankings was minor disobedience, if it can be
 5   characterized as disobedience at all. Indeed, Father admitted that he administered an
 6   average of more than one set of spankings each day over a period of three years, which
 7   suggests he wasn’t reserving punishment for major transgressions, and Mother provided
 8   testimony (which Father didn’t dispute) that Father would punish the Children for
 9   bathroom “accidents,” which hardly constitutes misbehavior. Additionally, the Children
10   were very young at the time these punishments were being administered—in one of the
11   photos depicting visible bruising, Mother estimated the child was only 20 months old. The
12   Court questions whether a child of this tender age can comprehend why he is being
13   punished. Finally, although Father’s use of a ruler is not per se unlawful, see Gonzalez v.
14   Santa Clara Cty. Dep’t of Soc. Servs., 167 Cal. Rptr. 3d 148, 165 (Cal. App. 2014) (“We
15   cannot say that the use of a wooden spoon to administer a spanking necessarily exceeds
16   the bounds of reasonable parental discipline.”), the repeated infliction of bruises and other
17   visible marks suggests Father exceeded the scope of reasonable discipline. See, e.g., In re
18   S.O., 2007 WL 4465519, *6 (Cal. Ct. App. 2007) (removing 12-year old from father’s
19   custody because “father subjected [the child] to daily physical discipline, did so in a manner
20   that maximized the pain, left red marks on her, intended to cause fear, and thus caused her
21   physical pain and emotional distress”); Assiter v. State, 58 S.W.3d 743, 750 (Tex. Ct. App.
22   2000) (affirming father’s conviction for intentionally or knowingly causing bodily injury
23   to each of his three children where he spanked them with boat oar, causing bruising,
24   although he denied intending to leave bruises).24
25
     24
26           See generally Gonzalez, 167 Cal. Rptr. at 166 (although “the infliction of visible
     bruises” does not “automatically require[] a finding that the limits of reasonable discipline
27   were exceeded,” “visible bruising demarcates, or at least very nearly approaches, the outer
     limit for the quantum of ‘damage” to be tolerated” and tends to support a finding of abuse
28   if the parent “knew his or her conduct would do so, or should have known that bruises were
     likely to result from the amount of force applied and the method of its application”).


                                                 - 26 -
 1          To reiterate, the grave-risk issue presents a very close call in this case. The Ninth
 2   Circuit’s law on this topic suggests that courts must focus on the risk of immediate, serious
 3   harm and shouldn’t consider the possibility or likelihood of long-term psychological harm.
 4   Here, it is unlikely the Children would suffer grievous bodily injury if returned to Father’s
 5   care—although the multiple past instances of bruising are troubling and unacceptable, there
 6   is a difference between bruises and more serious injuries. Additionally, although it seems
 7   intuitively correct that exposing a child to excessive corporal punishment that is (or borders
 8   on) child abuse can’t be good for the child’s psychological health, there was no expert
 9   testimony presented in this case that touched upon how the Children’s psychological health
10   would be affected if they were returned to Father’s custody for a short period of time
11   necessary to complete Mexican custodial proceedings (which, under Gaudin, appears to be
12   the only relevant timeframe). Nevertheless, the bottom line is that returning the Children
13   to Father would create a virtual certainty the Children would be exposed to conduct that
14   likely constitutes child abuse under the law of most states. In the Court’s view, and in the
15   absence of any case specifically holding otherwise, that simply has to constitute “a grave
16   risk that . . . would expose the child to physical or psychological harm or otherwise place
17   the child in an intolerable situation.” Cf. Simcox v. Simcox, 511 F.3d 594, 605 (6th Cir.
18   2007) (although “there is no clear answer” to the “difficult question [of] precisely what
19   level [of abuse] will expose the child to a ‘grave risk’ of harm,” most “courts that have
20   confronted abusive situations tend to refuse to order the return of the children, at least
21   where the abuse could be characterized as very serious”).
22          Accordingly, IT IS ORDERED that:
23          (1)    Father’s petition (Doc. 1) is denied; and
24          (2)    The Clerk of Court shall enter judgment accordingly and terminate this case.
25          Dated this 21st day of June, 2019.
26
27
28


                                                 - 27 -
